 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-149-JAM
12                                  Plaintiff,           STIPULATION REGARDING CONTINUANCE;
                                                         ORDER
13                          v.
                                                         DATE: January 7, 2020
14   DOMINGO ENE,                                        TIME: 9:15 a.m.
     JOSHUA HOPOI, and                                   COURT: Hon. John A. Mendez
15   RAYMOND SU,
16                                Defendants.
17

18                                               STIPULATION

19          1.      By previous order, this case was set for jury trial at 9 a.m. on February 10, 2020, with the

20 trial confirmation hearing at 9:15 a.m. on January 7, 2020, and time was excluded through February 10,

21 2020, under Local Code T4.

22          2.      By this stipulation, the defendants request that the trial confirmation hearing be continued

23 to January 14, 2020, at 9:15 a.m. The defendants are requesting this continuance so that defense counsel

24 has additional time to consult with their clients before the trial confirmation hearing.

25          3.      The government does not object to the requested continuance.

26          4.      No speedy trial exclusion is necessary, because time has already been excluded through

27 February 10, 2020.

28          IT IS SO STIPULATED.


      STIPULATION FOR CONTINUANCE                        1
 1

 2
     Dated: January 2, 2020                           MCGREGOR W. SCOTT
 3                                                    United States Attorney
 4
                                                      /s/ MIRIAM R. HINMAN
 5                                                    MIRIAM R. HINMAN
                                                      Assistant United States Attorney
 6

 7
     Dated: January 2, 2020                           /s/ TASHA CHALFANT
 8                                                    TASHA CHALFANT
                                                      Counsel for Defendant
 9                                                    Domingo Ene
10
     Dated: January 2, 2020                           /s/ NOA OREN
11                                                    NOA OREN
                                                      Counsel for Defendant
12                                                    Joshua Hopoi
13
     Dated: January 2, 2020                           /s/ LINDA PARISI
14                                                    LINDA PARISI
                                                      Counsel for Defendant
15                                                    Raymond Su
16

17

18                                            ORDER
19        IT IS SO ORDERED this 2nd day of January, 2020.
20
                                                /s/ John A. Mendez
21                                              THE HONORABLE JOHN A. MENDEZ
                                                UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

     STIPULATION FOR CONTINUANCE                  2
